Billings, D. J.,
(concurring.) I concur in the conclusion reached by the circuit judge. The case finds that in the year 1869 the complainant received from the legislature of Louisiana a grant of a corporate franchise, which was exclusive, to slaughter animals at a place designated in the charter for a period of 25 years; that the constitution of 1879' (articles 248 and 258) attempted to abolish the monopoly features, or the exclusiveness, of all corporations except those contained' in the charters of railroads; that the same constitution withdrew from the legislature the power to regulate the slaughtering of animals in cities and parishes, and conferred it upon the municipal and parochial authorities, in conjunction with the local boards of health; that neither the legislature nor the proper municipal authority has ever declared that either the place or manner of conducting complainant’s business was opposed to the public good, but that, on the contrary, the municipal and health officers have designated the locus in quo of the complainant’s business as within a district where said business may be carried on, and haye prescribed regulations for the conduct of the business of slaughtering animals, none of which are being violated by complainant.
This case does not fall within the principle that legislative grants of a certain nature may be constitutionally recalled, even where that principle has been pushed to its extreme limit. That principle is that legislatures are clothed, by the people with limited power to bind their successors in any matter of public police, and therefore the courts have held that such a grant could not stand in the way of the subsequent action of the police power. The extremist principle, when applied to this case, would lead to the conclusion that if the proper municipal and health boards, in the exercise of the police power delegated to them, declared that complainant’s business, either in its *747location or its methods, was injurious to the public health, they could regulate, or, if in their judgment the public health required, abolish it; that the grant is voidable and not void; that it is valid until the power, be it the legislature or the municipal officers in which is vested the function to deal with sanitary matters, finds it to be injurious. The conclusion is that where, as here, the proper authorities find the place and manner of conducting the complainant’s business to be harmless, there exists 'no power, either in the legislature or the people of the state, to abate it. So, according to the cases which have gone the furthest, so long as the place and manner of the complainant’s slaughtering of animals are sanctioned by that organ of the government of the state in which is vested the police power with reference to that subject-matter, the action of the legislature in mating the grant stands for that of the people of the state, and the exclusiveness of the right granted is protected by article 1, § 10, of the constitution of the United States. The Bridge Proprietors v. The Hoboken Co. 1 Wall. 116.